Title: From Thomas Jefferson to James Monroe, 13 April 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     Th:J. to Colo. Monroe 
                     
                     Washington Apr. 13. 08.
                  
                  I was mistaken in supposing Alexander Baring arrived. it is Charles Baring, not connected in Business with the other. your letter therefore must be to A. Baring as in London, and if you can send it to me by duplicates we can use one in England, & the other in France. Affectionate salutations
               